J-A30029-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT
                                                               OF
                                                          PENNSYLVANIA
                             Appellee

                        v.

    JEFFREY CRISTINA

                             Appellant                 No. 1306 WDA 2016


         Appeal from the Judgment of Sentence Entered August 24, 2016
                In the Court of Common Pleas of Allegheny County
     Criminal Division at Nos: CP-02-CR-0001478-1976; CP-02-CR-0002462-
                        1976; and CP-02-CR-0002464-1976


BEFORE: BOWES, STABILE, JJ., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY STABILE, J.:                      FILED FEBRUARY 27, 2018

        This case returns to us following our decision to remand to the Court of

Common Pleas of Allegheny County for purposes of resentencing Appellant in

light of United States Supreme Court’s decision in Montgomery v.

Louisiana, 136 S. Ct. 718 (2016).              Montgomery held that Miller v.

Alabama, 132 S. Ct. 2455 (2012),1 announced a new substantive

constitutional rule that must be applied retroactively on state collateral review.

Id. at 732, 736. Upon review, we affirm.

        Briefly, in 1976, Appellant was convicted by a jury of second-degree

murder for the killing of Frank Slazinski during a home invasion. Appellant
____________________________________________


1 The Court in Miller held that “[m]andatory life without parole for those under
the age of 18 at the time of their crimes violates the Eighth Amendment’s
prohibition on ‘cruel and unusual punishments.’” Miller, 132 S. Ct. at 2460.
J-A30029-17



was a juvenile when the homicide occurred. On March 29, 1977, the trial

court sentenced Appellant to life in prison without the possibility of parole

(“LWOP”).     Eventually, on May 3, 2016, consistent with Montgomery, we

vacated Appellant’s sentence of LWOP and remanded the case to the PCRA

court for resentencing. The court, on remand, resentenced Appellant to 20

years to life imprisonment on August 24, 2016. Appellant timely appealed to

this Court. Following Appellant’s filing of a Pa.R.A.P. 1925(b) statement of

errors complained of on appeal, the trial court issued a Pa.R.A.P. 1925(a)

opinion.

       On appeal, Appellant argues that, because there is no legislatively

authorized sentence for juveniles, like him, convicted of second-degree

murder prior to the issuance of Miller in 2012, his 20 years (term-of years)

to life sentence is illegal.      We disagree based on our recent decision in

Commonwealth v. Machicote, 172 A.3d 595 (Pa. Super. 2017), wherein we

addressed an identical issue.            Relying principally upon Batts II,2 we

determined in Machicote that “a trial court, in resentencing a juvenile

offender    convicted    [of   second-degree     murder]   prior   to   Miller,   was

constitutionally permitted to impose a minimum term-of-years sentence and

a maximum sentence of life imprisonment, thus ‘exposing these defendants
____________________________________________


2  Commonwealth v Batts, 163 A.3d 410, 421 (Pa. 2017) (Batts II)
(explaining that the trial court has discretion to impose LWOP upon juvenile
offenders convicted of first-degree murder prior to Miller as long as the court
follows the criteria identified in Miller. If, however, the court elects not to
impose LWOP, it must impose both a minimum sentence and a maximum
sentence of life imprisonment with the possibility of parole).

                                           -2-
J-A30029-17



to parole eligibility upon the expiration of their minimum sentences.’”

Machicote, 172 A.3d at 601; see Commonwealth v. Melvin, 172 A.3d 14,

21 (Pa. Super. 2017) (we affirmed the appellant’s resentence of 30 years to

life imprisonment after his sentence of LWOP for second-degree murder was

vacated).3 Thus, under Machicote and Melvin, Appellant is not entitled to

relief. Accordingly, the trial court did not err in resentencing Appellant to 20

years to life in prison.

       Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/27/2018




____________________________________________


3 Insofar as Appellant invites us to overrule Machicote or Melvin, decisions
published by a prior three-judge panel of this Court, we decline the invitation
because we are bound by stare decisis. See Commonwealth v. Crowley,
605 A.2d 1256, 1257 (Pa. Super. 1992) (noting that “precedent (stare decisis)
requires us to adhere to a ruling of this Court until it is reversed either by our
Supreme Court or an en banc panel of [the] Superior Court”).

                                           -3-